Citation Nr: 9925048	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  99-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of 
$5,966.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
March 1970.

This matter arises from a decision rendered in March 1999 by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Louisville, Kentucky, Regional 
Office (RO), which determined that collection of the 
indebtedness of $ 5,966.00 would not violate the principles 
of equity and good conscience.


REMAND

In his substantive appeal, received in June 1999, the veteran 
indicated that he wanted a hearing before a Board Member 
sitting at a local VA office (Travel Board hearing).  
Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  The veteran 
and his representative should be 
furnished notice of the date, time and 
place of the hearing, and a copy of such 
notice should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative are free to submit 
additional evidence and argument in connection with this 
appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




